       Case 4:21-cv-01074-MWB-EBC Document 6 Filed 08/19/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

OCTAVIO FRIAS,                                        No. 4:21-CV-01074

              Plaintiff,                              (Chief Judge Brann)

       v.                                             (Magistrate Judge Carlson)

WARDEN J.L. JAMISON,

              Defendant.

                                       ORDER

                                  AUGUST 19, 2021

       Plaintiff filed the instant action on June 17, 2021, and it was jointly assigned

to the undersigned and to a magistrate judge. Upon designation, a magistrate judge

may “conduct hearings, including evidentiary hearings, and . . . submit to a judge

of the court proposed findings of fact and recommendations.”1 Once filed, this

report and recommendation is disseminated to the parties in the case who then have

the opportunity to file written objections.2

       On July 2, 2021, Magistrate Judge Martin C. Carlson, to whom this matter is

jointly assigned, issued a thorough report and recommendation recommending that

the petition be denied for lack of jurisdiction.

       No objections to the report and recommendation have been filed. For

portions of the report and recommendation to which no objection is made, the

1
    28 U.S.C. § 636(b)(1)(B).
2
    28 U.S.C. § 636(b)(1).
       Case 4:21-cv-01074-MWB-EBC Document 6 Filed 08/19/21 Page 2 of 2




Court should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”3 Regardless of

whether timely objections are made by a party, the District Court may accept, not

accept, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.4

       Because I write solely for the parties, I will not restate the facts, but will

instead adopt the recitation of facts as set forth by the magistrate judge. I have

conducted a de novo review here and found no error.

       AND NOW, IT IS HEREBY ORDERED that:

       1.      Magistrate Judge Carlson’s Report and Recommendation (Doc. 5) is

               ADOPTED in full.

       2.      The petition is DENIED for lack of jurisdiction, but without prejudice

               to petitioner pursuing his claims in the appropriate court under 28

               U.S.C. § 2255.

       3.      The Clerk of Court is directed to close the case file.

                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   Chief United States District Judge

3
    Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply
    Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010) (citing Henderson v. Carlson, 812
    F.2d 874, 878 (3d Cir. 1987) (explaining that judges should give some review to every report
    and recommendation)).
4
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                              -2-
